DAWKINS, District Judge.
Defendant seeks to compel the plaintiff to give security for its costs. The latter contends that *672the defendant is without right to exact such security.
In the absence of a federal statute or a rule of court upon the subject, the matter is governed by the state law. Silvas v. Arizona Copper Co., 220 F. 116, 136 C. C. A. 208; Foster’s Federal Practice (6th Ed.) vol. 2, p. 2080. No applicable federal statute has been cited, and there is no rule of this court permitting a defendant to require security for costs. In so far as the clerk is concerned, the Act of February 11, 1925 (43 Statutes at Large, 857 [Comp. St. Supp..l925, §§ 1383a-1383h]), provides for the payment of costs by each side as they accrue.
Turning to the state law, although in the parish of Orleans defendants are permitted to require such security (Act 136 of 1898) in so far as the rest of the state is concerned, the right is given alone to court officers. See Act 203 of 1898.
It appearing, therefore, that there is no rule of court or statute, either state or federal, authorizing the allowance of the motion in this ease, the same should be denied.